DETAILED ACTION
	Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires that the oligonucleotide comprises the nucleotide sequence according to SEQ ID NO: 1, which is an 18 nucleotide long sequence.  Claim 5 is drawn to the antisense oligonucleotide of claim 4 wherein the length of the oligonucleotide is 14 to 50 bases.  Claim 6 is drawn to the antisense oligonucleotide of claim 4 wherein the length of the oligonucleotide is 16 to 50 bases. Since claim 4 requires that the oligonucleotide must be at least 18 bases in length (the size of SEQ ID NO: 1), claims 5 and 6 are indefinite as they encompass embodiments outside the limitations of the claim 4.  That is, since the oligonucleotide must be 18 bases in length (per claim 4), it cannot be less than 18 bases in length bases in length, as set forth in claims 5-6.  It is noted that amending claims 5-6 so that they do not encompass oligonucleotides less than 18 bases would obviate this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a law of nature without significantly more. Claim 1 recites “an antisense oligonucleotide, said oligonucleotide comprising (i) the nucleotide sequence according to SEQ ID NO: 1; or (ii) a fragment of the nucleotide sequence according to SEQ ID NO: 1 have at least 14 nucleotides.” This judicial exception is not integrated into a practical application because the claims do not provide a modified form of the oligonucleotide that is markedly different from its naturally occurring counterpart. Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Prong 1 - Statutory category: Here, the claimed invention is either a composition of matter or a manufacture.  Under 35 USC 101, the claimed invention must be “any new and useful process, machine, manufacture, or composition of matter.”  The antisense oligonucleotide of 10 to 30 nucleotide can be considered a composition of matter or a manufactured product.  Therefore, the antisense oligonucleotide falls under one of the statutory category identified in 35 USC 101. 
 Prong 2A – Judicial exception: Here, the claimed invention is a composition or a manufactured product but is directed to the judicial exception a law of nature or a natural phenomenon (product of nature).  Even composition or a manufacture may not be patent eligible if it falls under a judicial exception. The three judicial exception categories are enumerated abstract idea, a law of nature, or a natural phenomenon (product of nature). Nature based products include both naturally occurring as well as non-naturally occurring products that are not markedly different from a natural occurring counterpart, and both fall within the judicial exception.  It is noted that the Federal Circuit in University of Utah Research Foundation v. Ambry Genetics (Fed. Circ. December 2014) held claimed synthetically made primers that have the identical nucleotide sequences as portions (i.e., fragments) of naturally occurring nucleic acids are ineligible nature-based products. The court reasoned that simply being synthetic or non-naturally created is not enough for eligibility, when the identical sequences occur in nature.  
Here, the claimed antisense oligonucleotide can exist as or encompass a natural occurring antisense fragment of the canine ICAM-1 gene (the target for SEQ ID NO: 1).  Additionally, the manufactured antisense oligonucleotide can be considered equivalent to a synthetic made primer as they both have identical nucleotide sequences that are a portion of naturally occurring nucleic acid. Here, the claimed invention, an antisense oligonucleotide to canine ICAM-1, is directed to a law of nature or a product of nature and therefore falls within the judicial exception category.  
Prong 2B: Judicial Exception/Significantly More: The “significantly more” analysis is a determination whether a claim is eligible if the claim(s) recites additional elements that integrate the judicial exception into a practical application. Integration requires an additional element in the claim to apply, rely on, or use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  Dependent claims recite various size limitations for the oligonucleotide and , as well as an article of manufacture comprising the isolated antisense oligonucleotide, including a dog feed, chewing gum chewing toy, etc. These limitations do not recite any meaningful additional limitations, modification(s) or transformation(s) that distinguishes the claimed antisense oligonucleotide from a fragment of a naturally occurring nucleic acid sequence of canine ICAM-1 gene, and therefore do not recite any limitations significantly more than the judicial exception.  That is, providing the antisense oligonucleotide with an article of manufacture does not alter the oligonucleotide in any way that would distinguish it from a fragment of the naturally occurring canine ICAM-1 gene.
Therefore, claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a law of nature without significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0049022 (hereafter “Nyce”, or record).

Nyce teaches an oligonucleotide targeted to canine ICAM-1 which can be administered to a canine for therapeutic treatment, wherein the oligonucleotide comprises 16 nucleotides of SEQ ID NO: 1.  Specifically, Nyce teaches an antisense oligonucleotide that is antisense to the mRNA corresponding to the ICAM gene, as well as a composition comprising the oligonucleotide and veterinarily acceptable salts of the oligonucleotide (e.g., see claim 1).  Nyce teaches that the oligonucleotide can have the sequence TTCCGCTGGCGGTTATAGAG, which is an oligonucleotide 20 nucleotides in length and comprises 16 nucleotides of SEQ ID NO: 1, specifically  TTCCGCTGGCGGTTAT (see SEQ ID NO: 1135 in Table on page 69).  Nyce teaches that the oligonucleotide disclosed therein can be formulation in a pharmaceutical composition that can be administered to a canine subject for treatment of disease, including inflammation (e.g., see paragraphs [0008], [0013], [0036], [0037], and [0053]).
Regarding claim 10, since the Nyce’s oligonucleotide meets the structural limitations of the claims, it would necessarily have the same functions/activities, including suppression of basal ICAM-1 expression.
Therefore, Nyce anticipates the instant claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,008,574 (of record, cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to an isolated antisense oligonucleotide comprising at least a fragment of SEQ ID NO: 1 having 14 nucleotides of SEQ ID NO: 1, while the claims of the ‘574 patent are drawn to a method of treating a canine subject using an antisense oligonucleotide encompassed by the instant claims.
The rejection is appropriate in view of the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.  Here the present application is not a divisional application of the patent application (it is a continuation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635